 



Exhibit 10.2
(HOME LOAN BANK LOGO) [y21098y2109800.gif]
2006 DIRECTOR COMPENSATION POLICY
Effective as of January 1, 2006

     
PURPOSE:
  The Director Compensation Policy (“Policy”) establishes meeting fees and sets
forth the types of expenses that the Federal Home Loan Bank of New York
(“FHLBNY”) will pay to the Board of Directors (“Board”) of the FHLBNY The
activities referred to in this Policy are those as to which the Board believes
Director attendance is necessary and appropriate and which may be compensated.
The Policy has been prepared in accordance with the fee caps contained in
Section 7 of the Federal Home Loan Bank Act (“Bank Act”) and the regulations of
the Federal Housing Finance Board (“FHFB”) located at 12 C.F.R. 918 regarding
Director compensation and expenses.

I.   MEETING FEES

  A.   Chairman         The fee for the Chairman of the Board is $3,670 per
Board meeting attended (subject to Section I.D. below).     B.   Vice Chairman  
      The fee for the Vice Chairman of the Board is $2,936 per Board meeting
attended (subject to Section I.D. below).     C.   Appointed and Elected
Directors         The fee for a Director, other than the Chairman or the Vice
Chairman, is $2,202 per Board meeting attended (subject to Section I.D. below).
    D.   Fee Caps         In no event shall fees paid to any Director in a
calendar year exceed any limitations imposed by Section 7 of the Bank Act and/or
the regulations of the FHFB located at 12 C.F.R. 918.3.

II.   EXPENSES

  A.   In General

  1.   Directors may be paid for reasonable travel, subsistence or other related
expenses incurred in connection with the performance of their official duties as
are payable to senior officers of the FHLBNY as specified in the FHLBNY’s

1



--------------------------------------------------------------------------------



 



      current Travel Policy. However, under no circumstances shall Directors be
paid for gift or entertainment expenses.

  B.   Board and Board Committee Meetings

  1.   Reimbursable expenses may be paid to both appointed and elected Directors
for attendance at Board and Committee meetings as established herein.

  C.   Annual Regional Stockholders’ Meetings

  1.   Reimbursement of reasonable expenses incurred by appointed and elected
Directors attending the FHLBNY’s regional stockholders’ meetings is permitted.

  D.   Industry Meetings

  1.   Reimbursement of appointed Directors’ expenses incurred while attending
industry meetings or annual conventions of trade associations on a national
level is permitted provided that a specific objective has been identified and
that attendance has been specifically pre-approved by the Board of Directors.
Appointed directors attending industry events on behalf of the FHLBNY should
register and identify themselves as directors of the FHLBNY.

  2.   Reimbursement of elected Directors’ expenses incurred while in attendance
at industry meetings or annual conventions of trade associations on a national
level is not permissible, unless such attendance is incidental to a FHLBNY Board
or Committee meeting.

  E.   Meetings Called by the Federal Housing Finance Board

  1.   Reimbursement of reasonable expenses may be paid to all Directors
participating in meetings called by the Federal Housing Finance Board.

  F.   Expenses of Spouses

  1.   Reimbursement of reasonable expenses incurred by a Director’s spouse
while accompanying the Director to a meeting for which the Director’s own
reasonable expenses can be reimbursed (as specified in Sections II B, C, D or E
above) is permitted.

III.   PROCEDURES AND ADMINISTRATIVE MATTERS

  A.   Directors’ expense reports should be submitted to the Office of the
Corporate Secretary no less than quarterly.     B.   Payment for and
reimbursement of allowable business expenses of the Directors will require the
approval of the Corporate Secretary or Assistant Corporate Secretary.     C.  
Meetings of the Board and Committees thereof should usually be held within the
district served by the FHLBNY. Under no circumstances shall such meetings be
held in any location that is not within the district without prior approval of
the Board.

2



--------------------------------------------------------------------------------



 



      FHFB Regulation 12 C.F.R. 918.8 prohibits any meetings of the Board of
Directors (including committee, planning, or other business meetings) to be held
outside the United States or its possessions and territories.

3